DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto (JP 2006-57216).
Claim 1: Takimoto discloses an industrial two-layered ("bilayer") fabric with a complete structure comprising a fabric on a front surface side ("upper surface side") comprising wefts    (1'-24', Figure 1) and warps (1-12, Figure 1), and a fabric on a back surface side ("lower surface side") comprising wefts (1'-24', Figure 1; 1', 7', 13', 19', Figure 2; 1', Figure 3) and warps          (1-12, Figure 1; 1, 2, Figure 2; 1-3, 7, 8, Figure 3), wherein the fabric on the front surface side and the fabric on the back surface side are bound by binding warps (2, 4, 6, 8, 10, 12, Figure 1;  2, Figure 2).  See the annotated Figures 2 and 3 on the next page. 


    PNG
    media_image1.png
    861
    894
    media_image1.png
    Greyscale


The two-layered fabric shown above includes a first pair of warps consisting of a warp on the front surface side that weaves only a weft on the front surface side and a warp on the back surface side that weaves only the back surface side.  These warps are indicated in Figure 1 by the X and the O, respectively. 
The fabric shown above also includes a second pair of warps consisting of a binding warp on the front surface side and a binding warp on the back surface side, which bind the fabric on the front surface side and the fabric on the back surface side. These binding warps are indicated in Figure 1 by the black diamonds and white diamonds.
It can also be seen above that one of the binding warps constituting the second pair of the warps consecutively forms a plurality of knuckles on the fabric on the front surface side, while the other of the binding warps does not emerge on the front surface side at a portion where a plurality of knuckles are formed by the one of the binding warp, and that the other binding warp consecutively forms a plurality of knuckles on the fabric on the front surface side, while the one binding warp does not emerge on the front surface side, whereby a complementary structure is formed. 
It can further be seen above that the diameter of a warp on the front surface side is substantially the same as a diameter of a binding warp, and that the diameter of a warp on the back surface side is larger than the diameter of the binding warp on the front surface side.

Claim 2:  In the fabric view of Figure 1, the second pair of warps corresponding to the pair of binding warps is arranged between first pairs of warps corresponding to the warp on the front surface side that weaves only a weft on the front surface side and the warp on the back surface side that weaves only the back surface side.

Claim 3:  It can be seen in Figure 3 that a ratio of the warps on the front surface side to the warps on the back surface side is 1:1.
	
Claim 5:  The cross-sectional shape of the warp on the front surface side, the weft on the front surface side, the weft on the back surface side, the warp on the back surface side, and the binding warp is shown above as a circle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto               (JP 2006-57216) in view of Quigley (US 2009/0205740).
The industrial two-layered fabric of Takimoto according to claim 2 is described above.  Takimoto does not disclose that two of the second pairs of the warps (the binder warps) are arranged to be adjacent to each other, that the first pair of warps (front side and back side warps) is arranged on each side of the two of the second pairs of the warps, and that such an arrangement is repeated. Rather, Takimoto discloses each of the second pairs of warps to be between first pairs of warps.
In an analogous art, Quigley discloses a two-layered forming fabric having a front surface side fabric (top layer) and back surface side fabric (bottom layer), each having respective warp yarns and weft yarns.  The forming fabric also comprises pairs of binding warps which bind the two fabrics on the front surface side and on the back surface side.  In Figures 4a-4c, which correspond to the embodiment of Figure 3, the weave patterns of the front surface side warps   (5, 7, 13, 15, 21, 23), back surface side warps (6, 8, 14, 16, 22, 24), and binding warp pairs        (1 and 2, 3 and 4, 9 and 10, 11 and 12, 17 and 18, 19 and 20) are shown.  Therein, two pairs of binding warp pairs ("exchanging warp yarns") are arranged to be adjacent to each other (e.g., pair 9 and 10 is adjacent to pair 11 and 12), and two pairs of front surface side warps and back side warps (e.g., pair 7 and 8 and pair 13 and 14, "non-exchanging warp yarns") are arranged on each side of the adjacent binding warp pairs.  This is equivalently the structural arrangement of warps of claim 4.  Quigley teaches that such an arrangement provides for a smoother front side surface ("paper-side surface") and greater permeability than prior art fabrics, see paragraphs [0009] to [0016].    It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the arrangement of binding warps in the fabric of Takimoto to have adjacent pairs of binding warps as disclosed by Quigley to obtain the same aforementioned advantages.   Such a modification results in the claimed fabric.  Therefore, claim 4 is unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748